                                              Case 3:20-cv-03356-SI Document 6 Filed 08/18/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WENDELL COLEMAN,                                   Case No. 20-cv-03356-SI
                                   8                    Plaintiff,
                                                                                            ORDER OF DISMISSAL
                                   9              v.

                                  10     ELIA ORTIZ,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           On June 15, 2020, the court determined that the pro se civil rights complaint in this action

                                  14   failed to state a claim upon which relief may be granted. (Docket No. 5.) The court granted plaintiff

                                  15   leave to file an amended complaint no later than July 15, 2020, cautioning him that failure to file an

                                  16   amended complaint by the deadline would result in the dismissal of this action. (Id. at 12.) Plaintiff

                                  17   did not file an amended complaint, and the deadline by which to do so has passed. For the foregoing

                                  18   reasons, and the reasons stated in the order of dismissal with leave to amend, this action is

                                  19   DISMISSED for failure to state a claim upon which relief may be granted. The clerk shall close the

                                  20   file

                                  21           IT IS SO ORDERED.

                                  22   Dated: August 18, 2020

                                  23                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
